Citation Nr: 0921403	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-28 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected left 
acromioclavicular joint separation with limitation of motion.

2.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service-connected left 
acromioclavicular joint separation with limitation of motion.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected left 
acromioclavicular joint separation with limitation of motion.

4.  Entitlement to service connection for a skin disorder, to 
include as secondary to service-connected left 
acromioclavicular joint separation with limitation of motion.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to January 
1984 and from July 1987 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Juan, 
Puerto Rico, which denied the above claims.


FINDINGS OF FACT

1.  A left knee disorder is not manifested as a result of the 
Veteran's period of active service, is not the result of a 
service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.

2.  A left ankle disorder is not manifested as a result of 
the Veteran's period of active service, is not the result of 
a service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.

3.  A back disorder is not manifested as a result of the 
Veteran's period of active service, is not the result of a 
service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.

4.  A skin disorder is not manifested as a result of the 
Veteran's period of active service, is not the result of a 
service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disorder, to include as secondary to service-connected left 
acromioclavicular joint separation with limitation of motion, 
have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).

2.  The criteria for service connection for a left ankle 
disorder, to include as secondary to service-connected left 
acromioclavicular joint separation with limitation of motion, 
have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).

3.  The criteria for service connection for a back disorder, 
to include as secondary to service-connected left 
acromioclavicular joint separation with limitation of motion, 
have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).

4.  The criteria for service connection for a skin disorder, 
to include as secondary to service-connected left 
acromioclavicular joint separation with limitation of motion, 
have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2004, August 2005, May 2007, 
and May 2008, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
May 2007 and May 2008, the RO also notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for arthritis may also be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); see Allen v. Brown, 
7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Left knee, left ankle, and low back disorders

The Veteran asserts that he has a current left knee disorder, 
a left ankle disorder, and back disorder that are the result 
of his period of active service.  In a Statement In Support 
Of Claim (VA Form 21-4138) dated in July 2005, the Veteran 
explained that asserted disorders were not necessarily 
secondary to a service-connected disability, but rather 
incurred in a motorcycle accident during his period of active 
service.

The Veteran's service treatment records reveal no evidence of 
a left knee, left ankle, or back disorder during his period 
of active service.  While there is a chronological record of 
medical care dated in April 1981 showing that the Veteran had 
been injured in a motorcycle accident, his injuries were said 
to involve the right hand, right knee, and right foot.  There 
is no mention of the left knee, left ankle, or back.  A 
chronological record of medical care dated two days later 
shows that X-rays were negative and that the Veteran did not 
return for treatment.

A report of medical examination, dated in June 1989, shows 
that clinical evaluation of the lower extremities, spine and 
other musculoskeletal systems were normal.  The associated 
report of medical history, completed by the Veteran, shows 
that he indicated that he had never had "trick" or locked 
knee; lameness; recurrent back pain; or foot trouble.

Subsequent to service, VA outpatient treatment records dated 
from January 2003 to August 2005 show intermittent treatment 
for symptoms associated with a left knee, left ankle, and low 
back disorder.

A VA joints examination report dated in November 2004 shows 
that the Veteran's claims file was reviewed in conjunction 
with conducting the examination of the Veteran.  The Veteran 
reported a several-month history of left ankle pain, 
unrelated to any specific event.  The diagnosis was left 
ankle sprain.  The examiner added that the left ankle sprain 
was not caused by or a result of the Veteran's service-
connected left acromioclavicular joint separation.

A VA spine examination report dated in November 2004 shows 
that the Veteran's claims file was reviewed in conjunction 
with conducting the examination of the Veteran.  The Veteran 
reported a ten-year history of low back pain that had 
increased in severity over the preceding four years.  He 
denied any accident or precipitating event that could cause 
the low back pain.  The diagnosis was chronic active 
thoracolumbar strain - myositis; and degenerative joint 
disease of the lumbosacral area.  The examiner explained that 
degenerative joint disease was an aging process that was not 
related to any trauma.  The examiner also indicated that the 
left knee condition was not etiologically related to the 
Veteran's service-connected left acromioclavicular 
separation, or its event several years earlier.

A VA joints examination report dated in January 2005 shows 
that the Veteran's claims file was reviewed in conjunction 
with conducting the examination of the Veteran.  The Veteran 
reported a two year history of left knee pain that was not 
related to any specific trauma.  He described the intensity 
of the pain as a seven on a scale of ten.  The diagnosis was 
degenerative joint disease of the left knee.  The examiner 
explained that degenerative joint disease was an aging 
process that was not related to any trauma.  The examiner 
also indicated that the left knee condition was not 
etiologically related to the Veteran's service-connected left 
shoulder condition of the acromioclavicular joint separation.

In light of the foregoing, the Board finds that there is no 
competent medical evidence of record that relates a current 
left knee, left ankle, or back disorder to any event, injury, 
or disease in service.  The evidence of record is completely 
negative for a diagnosis of a left knee, left ankle, or back 
disorder during the Veteran's period of active service. The 
medical evidence of record does not show manifestation of 
either disorder until the VA outpatient treatment records 
dated from January 2003, approximately 14 years following 
separation from service.  Further, there is no indication 
that the veteran had a diagnosis of arthritis of the left 
knee, left ankle, or back which had become manifested to a 
compensable degree during the first year following his 
separation from service.  Accordingly, entitlement to service 
connection on a presumptive basis is not warranted.  See 38 
C.F.R. §§ 3.307, 3.309 (2008).

Moreover, the November 2004 and January 2005 VA examination 
reports confirmed that the asserted disorders were either due 
to an aging process that was not related to any trauma or 
otherwise unrelated to an event several years earlier.  The 
findings of the VA examiners are considered probative as they 
were definitive, based upon complete review of the Veteran's 
claims file, including X-ray studies, and supported by 
detailed rationale.  Accordingly, the opinions are found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
an opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinions against the respective claims 
or otherwise diminish their probative weight.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995).

In view of the absence of any inservice findings of a left 
knee, left ankle, or back disorder, and the lengthy period 
following service without treatment, there is no evidence of 
continuity of symptomatology, and this weighs against the 
Veteran's claim.  The Board recognizes the Veteran's 
contentions that he has had a continuous left knee, left 
ankle, and back disorder since active service.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of a left knee, left ankle, and back disorder, his opinion is 
outweighed by the competent medical evidence.  Simply stated, 
the Veteran's service treatment records (containing no 
competent medical evidence of the asserted disorders) and 
post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses associated with the asserted 
disorders prior to January 2003, and no competent medical 
evidence linking the respective disorders to the Veteran's 
service) outweigh the Veteran's contentions, especially given 
his treatment for other conditions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disabilities.  
While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
he has a current left knee, left ankle, or back disorder that 
is related to active service are not competent.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The competent medical evidence of record has not shown that 
the veteran currently has a left knee, left ankle, or back 
disorder which is etiologically or causally associated with 
any service-connected disability.  The November 2004 and 
January 2005 VA examination reports confirm that the 
currently diagnosed disorders were not etiologically related 
to the Veteran's service-connected left acromioclavicular 
joint separation with limitation of motion.  Thus, service 
connection on a secondary basis as proximately due to or the 
result of a service-connected disability is not warranted.  
See 38 C.F.R. § 3.310(a) (2008); Allen, 7 Vet. App. at 439.

In the absence of medical evidence establishing that the 
veteran currently has a left knee, left ankle, or back 
disorder that is related to active service or to a service-
connected disability, the preponderance of the evidence is 
against the claims.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issues.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
Veteran's claims.  See Gilbert, 1 Vet. App. at 49.

Skin disorder

The Veteran asserts that he has a current skin that was first 
manifested during his period of active service.  In the July 
2005 VA Form 21-4138, the Veteran explained that he had 
lichen planus that was incurred in active duty.  

Review of the Veteran's service treatment records reveal no 
evidence of lichen planus during his period of active 
service.  While there are chronological records of medical 
care dated from December 1987 to January 1988 showing that 
the Veteran was treated for a wart of the right hand, there 
is no evidence of record of a skin disorder manifested by 
lichen planus.

The June 1989 report of medical examination shows that 
clinical evaluation of the Veteran's skin and lymphatics was 
normal.  The associated report of medical history, completed 
by the Veteran, shows that he indicated that he had never had 
skin diseases.

Subsequent to service, VA outpatient treatment records dated 
from March 2004 to August 2005 show intermittent treatment 
for symptoms associated with tinea and dermatitis. 

A VA skin examination report dated in November 2004 shows 
that the Veteran's claims file was reviewed in conjunction 
with conducting the examination of the Veteran.  The Veteran 
reported a few month history of an itchy skin rash on both 
lower legs, for which he used medicated cream without 
complete control of the condition.  The diagnosis was lichen 
planus.  The examiner added that the skin condition was not 
related to or secondary to the service-connected left 
acromioclavicular joint separation.

In light of the foregoing, the Board finds that there is no 
competent medical evidence of record relating a current skin 
disorder the Veteran's period of active service.  While there 
is evidence of treatment for a wart in service, there is no 
evidence of record that the Veteran has a current disability 
manifested by a wart that is related to the inservice 
diagnosis.  Moreover, the evidence of record is completely 
negative for a diagnosis of lichen planus during the 
Veteran's period of active service.  The medical evidence of 
record does not show manifestation of either lichen planus 
until the November 2004 VA examination, and there is no 
evidence of dermatitis or tinea until the March 2004 VA 
outpatient treatment records.  This is approximately 15 years 
following separation from service, thus, the prolonged period 
without medical complaint and the amount of time that elapsed 
since service, can be considered as evidence against a claim.  

In view of the absence of any inservice findings of lichen 
planus, or even dermatitis or tinea, and the lengthy period 
following service without treatment and the Veteran's 
treatment for other conditions, there is no evidence of 
continuity of symptomatology, and this weighs against the 
Veteran's claim.  The Board recognizes the Veteran's 
contentions that he has had a continuous skin disorder since 
active service.  However, to the extent that the Veteran is 
able to observe continuity of a skin disorder, his opinion is 
outweighed by the competent medical evidence.  Simply stated, 
the Veteran's service treatment records (showing only 
treatment for a wart on the right hand, but no treatment for 
lichen planus, dermatitis, or tinea) and post-service 
treatment records (showing no complaints, symptoms, findings 
or diagnoses associated with a skin disorder prior to March 
2004, and no competent medical evidence linking a skin 
disorder to the Veteran's service) outweigh the Veteran's 
contentions.  See Barr, 21 Vet. App. at 303; Jandreau, 492 
F.3d at 1372.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit, 5 Vet. App. at 93.  However, there is no 
competent medical opinion addressing a relationship between 
service and the current skin disorder.  While the Board is 
sympathetic to the Veteran's claim, and he is certainly 
competent to describe that which he experienced in service, 
any contentions by the Veteran that he has a current skin 
disorder that is related to active service are not competent.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

While the Veteran has not specifically asserted that this 
current skin disorder is secondary to a service-connected 
disability, the VA examiner in November 2004 did conclude 
that his skin condition was not related or secondary to the 
service-connected left acromioclavicular joint separation 
with limitation of motion.  Therefore, entitlement to service 
connection on a secondary basis as proximately due to or the 
result of a service-connected disability is not warranted.  
See 38 C.F.R. § 3.310(a) (2008); Allen, 7 Vet. App. at 439.

In the absence of medical evidence establishing that the 
veteran currently has a skin disorder that is related to 
active service or to a service-connected disability, the 
preponderance of the evidence is against the claim.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 Vet. 
App. at 49.


ORDER

Service connection for a left knee disorder, to include as 
secondary to service-connected left acromioclavicular joint 
separation with limitation of motion, is denied.

Service connection for a left ankle disorder, to include as 
secondary to service-connected left acromioclavicular joint 
separation with limitation of motion, is denied.

Service connection for a low back disorder, to include as 
secondary to service-connected left acromioclavicular joint 
separation with limitation of motion, is denied.

Service connection for a skin disorder, to include as 
secondary to service-connected left acromioclavicular joint 
separation with limitation of motion, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


